          Case 1:18-cv-03046-CJN Document 15 Filed 11/12/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,             )
                                           )
            Plaintiffs,                    )
                                           )
            v.                             )  Civ. A. No. 18-3046 (CRC)
                                           )
DEPARTMENT OF DEFENSE,                    )
                                          )
            Defendant.                    )
__________________________________________)
__________________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s October 25, 2019 Order, Plaintiffs Gannett Satellite Information

Network, LLC and Brett Murphy (collectively, “Plaintiffs”) and Defendant Department of

Defense (“Defendant”), by and through undersigned counsel, respectfully submit this joint

status report to provide an update regarding the processing of the subject Freedom of

Information Act (“FOIA”) request.

       Since the last joint status report, the parties have resolved all remaining issues regarding

the production of responsive records. The parties are currently engaging in good faith settlement

discussions regarding attorneys’ fees and costs, and request 60 days to conduct those

negotiations and hopefully reach a resolution. The parties propose to file a further joint status

report on or before January 13, 2020, at which point they reasonably anticipate being able to

provide this Court with an update regarding the status of the settlement negotiations, including if

briefing on attorneys’ fees and costs will be necessary.
        Case 1:18-cv-03046-CJN Document 15 Filed 11/12/19 Page 2 of 2



Dated: November 12, 2019           Respectfully submitted,

                                   JESSIE K. LIU, D.C. Bar # 472845
                                   United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar # 924092
                                   Chief, Civil Division

                               By: /s/ John Moustakas
                                   John Moustakas, D.C. Bar #442076
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2518
                                   John.moustakas@usdoj.gov

                                   Counsel for Defendant

                                   /s/ Bradley P. Moss
                                   Bradley P. Moss, Esq.
                                   D.C. Bar #975905
                                   Mark S. Zaid, Esq.
                                   D.C. Bar #440532
                                   Mark S. Zaid, P.C.
                                   1250 Connecticut Avenue, N.W.
                                   Suite 700
                                   Washington, D.C. 20036
                                   (202) 454-2809
                                   Brad@markzaid.com
                                   Mark@markzaid.com

                                   Counsel for Plaintiffs




                                    -2-
